928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter K. DAVIS, Individually and as father and next friendof Shakaira Lynn Davis, Plaintiff-Appellant,v.The CITY OF COLUMBUS, OHIO, Michael Tanner, Sgt., MichaelRhett, Danny Rogers, Defendants-Appellees.
No. 90-3612.
United States Court of Appeals, Sixth Circuit.
March 19, 1991.

S.D.Ohio, No. 89-00748, Smith, J.

S.D.Ohio

1
AFFIRMED.


2
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

3
Walter K. Davis appeals from the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


4
Davis filed suit on September 1, 1989, for conduct by defendants alleged to have occurred on March 22, 1985.


5
The district court dismissed the suit because he exceeded the applicable statute of limitations.  Upon review, we find no error.    Wilson v. Garcia, 471 U.S. 261, 275 (1985), directed that a single state statute of limitations must apply to all Sec. 1983 actions.  The limitations period for Sec. 1983 claims arising in Ohio is two years.    Browning v. Pendleton, 869 F.2d 989, 992 (6th Cir.1989) (en banc).


6
Accordingly, we hereby affirm the judgment of the district court for the reasons set forth in its opinion and order dated June 13, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation